DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 44 – 45, 47 – 49 and 52 – 63 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Lorfing (Reg. No. 59,925) on 10 March 2021.
The application has been amended as follows: 
Claims
59.  (Currently Amended)  A system, comprising:
a plurality of requesting devices including a plurality of cache based processors; and
a plurality of hybrid memory cubes (HMCs), wherein each of the HMCs comprises a plurality of memory dies and a hardware logic device stacked together to form a single package,
wherein the plurality of memory dies are divided into a plurality of vaults each including a partition of memory from each of the plurality of memory dies, and wherein each of the plurality of vaults is functionally and operationally independent, and

control timing of memory operations associated with a corresponding one of the plurality of HMCs, wherein the timing control includes a read cycle time, a write cycle time, and an access time for a request for data received from any one of the plurality of requesting devices; 
traverse a data structure stored in the corresponding one of the plurality of HMCs and move data within the data structure into a single contiguous cache line sized portion of data in order to efficiently respond to the request independent of an instruction stream from any of the plurality of cache based processors associated with the request; and
transfer the single contiguous cache line sized portion of the moved data to the one of the plurality of requesting devices.

Reasons for Allowance
In view of Patent Trial and Appeal Board (PTAB) decision rendered on 17 February 2021, claims 44 – 45, 47 – 49 and 52 – 58 are in condition for allowance.  Claims 59 – 63 are in condition for allowance upon amendment to claim 59.
Prior art rejection of claim 59 was reversed by PTAB (see PTAB decision mailed 17 February 2021) because cited portions of Bhatti fails to disclose movement of data into data structure (see claim 59 “move data within the data structure in order to efficiently respond to the request independent of an instruction stream from any of the plurality of cache based processors associated with the request”).  Specifically Bhatti relies upon ¶[43] which discloses retrieving data object from object hierarchy.  However, upon further review, Bhatti also teaches storing see Bhatti ¶[22]).  Therefore, claim 59 would stand rejected in view of newly cited portion of Bhatti.
Amended claim 59 incorporates allowable subject matter of claim 52, specifically gathering of data into a single cache line size portion of data.  Therefore, amended claim 59 is considered allowable for the same reasons as claim 52.
Claims, dependent upon claim 59, are also considered allowable for the same reasons as claim 59.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.Y/            Examiner, Art Unit 2139                                                                                                                                                                                            
/REGINALD G BRAGDON/            Supervisory Patent Examiner, Art Unit 2139